Citation Nr: 1748308	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU), prior to January 6, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served honorably on active duty in the United States Army from September 1950 to June 1952, during that time he was awarded a Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that in an April 2013 decision, the Board remanded a total disability rating based on individual unemployability (TDIU) claim arising from an increased rating claim for posttraumatic stress disorder (PTSD) that it had adjudicated.  Subsequently, the Agency of Original Jurisdiction (AOJ) issued the March 2014 rating decision denying a TDIU.  

In July 2016, the Veteran testified before the undersigned sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In December 2016, the Board remanded the TDIU claim for additional development.

In a July 2017 rating decision, the AOJ granted a TDIU, effective January 6, 2014.  As such, only the period prior to that time is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to January 6, 2014, the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

Prior to January 6, 2014, the criteria for the establishment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities make him unable to secure and follow substantially gainful employment.  

A Veteran will be entitled to a TDIU upon establishing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

The Veteran is currently service-connected for PTSD (with a 30 percent disability rating from December 8, 2009; 50 percent from January 6, 2014; and 70 percent from May 17, 2017); frostbite residuals of each lower extremity (with a 30 percent disability rating for each extremity from December 8, 2009); tinnitus (with a 10 percent from December 8, 2009); and bilateral hearing loss (noncompensable from December 8, 2009).   Prior to January 6, 2014, he had one disability ratable at 40 percent or more, as the bilateral lower extremities can be considered as one disability.  He also had a combined disability rating of 70 percent prior to January 6, 2014.  Thus, he currently meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a).  

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  

From Social Security Administration (SSA) income records, and the Veteran's July 2016 Board hearing testimony, the Veteran indicated that he last worked in 1986.  During that hearing, he reported that his prior employment had been an insurance salesman, but that he did not trust people and did not want to talk to people and he has had his PTSD symptoms since that time.  He reported that he had only had two good jobs and been fired from both of them.  His highest education level was the receipt of a high school diploma.

In a September 2009 VA medical record, the Veteran reported that he was retired and had a history of multiple jobs, including construction, boxing, and caring for the disabled.  During his February 2010 VA examination for PTSD, he reported that after service he worked in his family upholstery business for 15 years, but left the business in 1964 following a downturn in the economy and started selling real estate in the Los Angeles area.  After five years, he moved into the insurance business and spent the next 20 years selling policies.  In 1990, he retired and began volunteering in schools, and that for the next 20 years he and his spouse cared for six disabled adults before retiring.  In a March 2013 Vet Center record, he reported that he actually would just drive his clients, while his wife performed the actual care.

An April 2011 Vet Center record noted that the Veteran had struggled since service and had not been able to really join the work force and was isolated for most of his life.

In a May 2011 VA examination for PTSD, the Veteran reported that he had been fired from jobs with AAA and Sentry Insurance for having "a bad attitude."  Also, from the late 1970's, his only job was as a helper and a van driver for the six
developmentally disabled adults who lived in his home (a licensed care facility).

In a March 2012 VA examination for cold injury residuals, he reported that he had 
worked as an upholsterer after the service, then went into sales because he could not get up and down due to weak legs.  

During a March 2013 Board hearing, for a different claim, he reported that he left his family upholstery business due to his bad feet, including not realizing that he was stepping on tacks due to not feeling them, and machine noises reminding him of gunfire.  

In a July 2014 letter, the Veteran's Vet Center psychiatrist reported that his PTSD precluded employment.  In a separate July 2014 letter, his podiatrist reported that his bilateral lower extremities prohibited employment.  The podiatrist noted issues related to balance and potential risk falls.

Based on a review of the relevant evidence discussed above and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence and probative evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  

While further inquiry could be undertaken with a view towards development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained. As such, the Board finds that entitlement to TDIU is warranted.


ORDER

Prior to January 6, 2014, entitlement to a TDIU is granted.



____________________________________________
MICHAEL KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


